333DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is responsive to the RCE filed on 10/25/21 and the Amendment filed on 09/24/21.  Accordingly, claims 1-10, 12, 13, 19-21 and 25-29 are currently pending; and claims 11, 14-18 and 22-24 are canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 12, 19, 20 and 25-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman, JR et al (2014/0175875) in view of Kraus et al (2010/0283579), (both previously-cited).
-Regarding claim 19, Newman, JR et al  teaches a system comprising a residential environment (10) (see figure 1).
Newman, JR et al  does not teach whether the system comprises an apparatus for controlling a first plurality of electronic door locks (EDLs), the apparatus being operable to; obtain a command to cause the EDLs to execute an operation; and in response to the command, send command messages to the EDLs in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and a plurality of  second command messages, such that: (a) in a first phase, the 
However, Newman, JR et al  teaches that the environment comprises a plurality of rooms wherein (i) a user can use a remote control device “wireless remote control device” to control, via 2-way communications, operations /functions of devices, (e.g., “dimmer switch”s,  “shades”, “thermostats”, etc,), located within the environment, (see [0031]); (ii) the environment can have at least a router (14) and light switches (12, 16), the router able to route a received signal to the light switches (see figure 1), wherein the remote control device can control the light switches, the remote control operable to send command messages to the light switches in two phases such that  in a first phase, the remote control device selectively sends the command messages (“digital messages”, [0027] to the router (“standard wireless router 130”, [0027]) providing connectivity to the light switches, but not to the light switches, for the router to relay commands comprised in the messages to the light switches connected to the router, (see [0027, 0028, 0048]) ; and in a second phase, the remote control device selectively 
Newman, JR et al  further teaches that a room can have a door, (see figure 1), and that the remote control device can comprise a programmable control application “product control application” and  an interfacing display “visual display” having action buttons “soft buttons” allowing the remote control device to interface with the user in controlling devices of the system, the programmable  control application based on which, in response to the user’s actuations of one or more action buttons, the remote control device can communicate with the devices and control the devices, (see [0033]).
On the other hand, Kraus et al teaches that a plurality of doors, wherein each door can be equipped with an electronic door lock (60) (see figure 1) whose locking functions are controllable by  received wireless signals  (“RF signal”s, [0074]), based upon a control from a remote control device (30) (see figure 1), wherein the remote control device can comprise a programmable control application (“CONSUMMER MOBILE APPLICATION”/”COMSUMER WEB APPLICATION”, figure 7)  displayed on  an interfacing display having action buttons (see figure 8) allowing the remote control device to interface with the user in controlling the electronic 
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Newman, JR et al, based on teachings of Newman, JR et al  and Kraus et al,  in such a way that each room of the environment would have at least a door (including an electronic door lock), wherein at least a router would be used to route a received signal to the door lock, wherein with a similar manner as to controlling the light switches,  for each room, the remote control device could also control the door lock in the room, the remote control device operable to send command messages to the door lock in two phases such that  in a first phase, the remote control device selectively sends a command message, which then would comprise the IP address of the router to be a part of the routing information in the command messages, to the router providing connectivity to the door lock, but not to the door lock, for the router to relay commands comprised in the message to the door lock connected to the router; and in a second phase, the remote control device selectively sends, via a point-to-point communication link, commands as addressed,  (with a destination address being the address of the door lock), to the door lock, wherein the remote control device would be configurable to comprise programmable control application displayed on  an interfacing display having action buttons allowing the remote control device to interface with the user in controlling the electronic door lock, the programmable  control application based on which, in response to receiving  user’s commands (indicated through the user’s actuations of 
So, with the implementation, Newman, JR et al  in view of Kraus et al  teaches that the system is configurable to comprise: an apparatus (being the remote control device) for controlling at least a plurality of electronic door locks (EDLs) of the system, the apparatus being operable to; obtain a  command  (being the user’s commands (indicated through the user’s actuations of one or more action buttons)) to cause the EDLs to execute an operation (being respective operations of the EDLs) ; and in response to the command, send command messages to the EDLs in two or more phases to cause the EDLs to execute the operation, the command messages comprising a plurality of first command messages (as  one or more of  the first command messages)  and a plurality of second command messages, such that: (a) in a first phase, the apparatus selectively sends the one or more first command messages each of which is addressed to one or more routers (being the router) of the system, wherein each router (being the router) provides connectivity to corresponding one or more of the EDLs,  the one or more router (being the router)  providing connectivity to all of the EDLs, wherein the one or more first command messages are addressees to the one or more routers, not addressed to the EDLs, each of the one or more first command messages instructing the router(as at least one of the one or more routers) to instruct the corresponding one or more of the EDLs to at least 
Newman, JR et al  in view of Kraus et al  further teaches that in the implementation, the one or more first command messages can be fewer  or more than the second command messages, by being based upon the user’s decisive selections in controlling operations of the EDLs, (as in similar manners of in controlling the light switches, as taught by Newman, JR et al, see “A user may activate one or more of the buttons (soft buttons or hard buttons (e.g. physical buttons or manual operators)) on a remote control device 184, which may communicate with the router 130 and/or dimmer switches 110A, 110B, and/or 110C to adjust the intensity of one or more of the dimmer switches 110A, 110B, and/or 110C”, [0048]).
-Regarding claim 20, as for claim 19, Newman, JR et al in view of Kraus et al, teaches that the system comprises the one or more routers (being the router), wherein in the first phase, at least one router (being the router) can instruct a plurality of the corresponding  EDLs, via a broadcast transmission (e.g., being a wireless transmission (see (106) of figure 3A of Newman, JR et al)), to at least begin executing the operation.
-Regarding claim 1, Newman, JR et al  in view of Kraus et al  teaches that the apparatus (see figure 8) of the system is operable to: (a)    receive action button (AB) Lockdown signal messages, e.g., (FRONT DOOR LOCKED), from ABs; (b)    for each EDL i, where i is an index 
-Regarding claim 3, as for claim 1 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that the apparatus of the system is operable to receive action button (AB) Lockdown signal messages from one or more ABs, to determine from the AB Lockdown signal messages a set of EDLs, and to send a Lockdown message to each EDL of the set to cause the EDL to enter a Lockdown mode.
-Regarding claim 12, as applied to claims 19, 1 and 3 set forth above and herein incorporated,  Newman, JR et al  in view of Kraus et al  teaches that in the second phase, the AB is operable to have a direct wireless communication path (being a point-to-point communication link) with any one of said EDLs.
Newman, JR et al  in view of Kraus et al further teaches that at least one of the EDLs can act as another router of the environment for directly receiving commands, from the remote control device, addressed to the at least one of the EDLs and relaying the received commands to another one of the EDLs, (as in a similar manner of at least one of  the light switches acting as a router in the environment , as taught by Newman, JR et al, see “The dimmer switch 110 may be assigned an IP address, an SSID, an SSID password, and/or a software AP at manufacture, such that the dimmer switch 110 may act as an AP for other communication devices in a LAN.  The wireless control device 120 may recognize the dimmer switch 110 as an AP and may 
So, with the implementation, Newman, JR et al  in view of Kraus et al teaches that at least one at least one of the second command messages can be sent through the at least one of the EDLs acting as the other router of the one or more routers, or namely, acting as  at least one of the one or more routers.
-Regarding claim 26, as applied to claim 19 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches a system (10) (see figure 1 of Newman, JR et al) configurable of comprising an apparatus (being a remote control device (“wireless remote control device”, [0031] of Newman, JR et al) for controlling a first plurality of electronic door locks (EDLs) of the system, the apparatus being operable to: obtain a command to cause the EDLs to execute an operation; and in response to the command, send command messages in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and a plurality of second command messages, such that: (a) in a first phase, the apparatus sends the one or more first command messages to one or more routers each of which provides connectivity to corresponding one or more of the EDLs, the one or more routers providing connectivity to all of the EDLs, each first command message instructing at least one of the one or more routers to instruct the corresponding one or more EDLs to at least begin executing the operation; (b) in a second phase, the apparatus sends the second command messages addressed to the EDLs, the one or more second command messages instructing the EDLs to execute the operation, each second command 
-Regarding claim 25, as applied to claim 26 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches a method, performed by  a remote control device (“wireless remote control device”, [0031] of Newman, JR et al) of a system (10) (see figure 1 of Newman, JR et al), the method configurable of comprising:  obtaining a command to cause a first plurality of Electronic Door Locks (EDLs) to execute an operation; in response to the command, sending command messages in two or more phases to cause the EDLs to execute the operation, the command messages comprising one or more first command messages and a plurality of second command messages, such that: (a) a first phase comprises sending the one or more first command messages to one or more routers each of which provides connectivity to corresponding one or more of the EDLs, the one or more routers providing connectivity to all of the EDLs, each first command message instructing at least one of the one or more routers to instruct the corresponding one or more EDLs to at least begin executing the operation; (b) a second phase comprises sending the second command messages to the EDLs, the one or more second command messages instructing the EDLs to execute the operation, each second command message instructing at least one of the EDLs to execute the operation; wherein the one or more first command messages are fewer than the second command messages.
-Regarding claim 27, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that the operation can be Lockdown, the one or more first command messages can instruct the one or more routers to 
-Regarding claim 28, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that each of the first and second command messages can be an independent message and selectively sent to the electronic door locks at separate times; each of the first and second command messages can selectively specify a duration associated with the operation, and the one or more second command messages can selectively specify a different duration than the one or more first command messages, based upon the user’s commands via using the interfacing display (see (SCHEDULE 2) of figure 31 of Kraus et al).
-Regarding claim 29, as applied to claims 19, 1, 3 set forth above and herein incorporated, Newman, JR et al  in view of Kraus et al  teaches that each of the first and second command messages can be an independent message and sent to the electronic door locks at separate times; each of the first and second command messages can selectively specify a scope, e.g., security, schedule, etc. (see (SECURITY, SCHEDULE) of figure 31 of Kraus et al),  associated with the operation, and the one or more second command messages can selectively specify a different scope than the one or more first command messages based upon the user’s commands via using the interfacing display (see (SCHEDULE 2) of figure 31 of Kraus et al).
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Newman, JR et al in view of Kraus et al, and further in view of Anderson et al (2002/0091944), previously-cited.
Regarding claim 21, Newman, JR et al in view of Kraus et al does not teach whether the first command messages to the routers comprise a token enabling at least one of the EDLs to validate the authenticity of a command sent by at least one router in the first phase, as claimed.
However, it is well-known in the art, as evidenced by Anderson et al, that a message “message” to a destination “destination” from a sender “sender” can comprise a token “security token” enabling the destination to validate the authenticity of the message sent by the sender, (see [0037]).
For further application, it would have been obvious for one skilled in the art before the effective filing date of the invention to implement Newman, JR et al  in view of Kraus et al, as taught by Anderson et al, in such a way that in the first phase, the first command messages send from the ASS to the routers for relaying them to the EDLs would comprise a token enabling each EDL to validate the authenticity of the command relayed/sent by the router, so that the system would be enhanced with security in transmission of command messages.
With the implementation, Newman, JR et al  in view of Kraus et al  and Anderson et al  teaches that whether the first command messages to the routers comprise a token enabling at least one of the EDLs to validate the authenticity of a command sent by at least one router in the first phase.
Allowable Subject Matter
Claims 2, 4-10  and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
3Applicant's arguments filed on 09/24/21  have been fully considered.  As results, claims 2, 4-10  and 13 are allowable.  However, claims 1, 3, 12, 19-21 and 25-29, after amended with new limitations, are deemed not allowable because of reasons set forth above in this Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

/PHUONG PHU/
Primary Examiner
Art Unit 2632